Case 2:15-cr-00547-UA Document 41-1 Filed 02/03/20 Page1of3 Page ID #:78

EXHIBIT I

 
10

11

12

13

14

15

16

17

18

19

20

21

AZ

23

24

a5

26

27

28

}

Case 2:15-cr-00547-UA Document 41-1 Filed 02/03/20 Page 2 of eto 70, 2

\

FiLtep Me Ww ob

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF _ 7
rEg : fr © AF
ARE Rr UR
UNITED STATES OF AMERICA, ee No. i5-"' * ™ UIs |
Plaintiff, INFORMATION
Vv. [33 U.S.C. §§ 1311(a) and
1319(c) (1) (A): Negligent Discharge
ASBURY ENVIRONMENTAL of Pollutants into Waters of the
SERVICES, INC., United States; 18 U.S.C. § 2(b):
Causing an Act to be Done]
Defendant.
[Class A Misdemeanor]

 

 

 

 

The United States Attorney charges:

[33 U.S.C. §§ 1311 (a), 1319(c) (1) (A); 18 U.S.C. § 2(b)]

On or about October 7, 2010, in Los Angeles County, within the
Central District of California, defendant ASBURY ENVIRONMENTAL
SERVICES, INC. ("ASBURY ENVIRONMENTAL"), by and through the actions
of its agents and employees, did negligently discharge, and cause to
be discharged, water pollutants, specifically, marine diesel oil,

from a.point source, namely, the storm drain located at 1303 South

//
//
//

Joo: ip

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00547-UA Document 41-1 Filed 02/03/20 Page 3 of.3: Page ID #:80

Santa Fe Avenue, Compton, California, into waters of the United
States, namely, Compton Creek, which is tributary to the Los Angeles
River, without a permit issued by the United States Environmental
Protection Agency or by an authorized state agency.

Specifically, defendant ASBURY ENVIRONMENTAL, by and
through the actions of its agents and employees, (a) failed to repair
and maintain landing gear pads and shoes on trailer #224A; (b) failed
to properly supervise and train its truck drivers; (c) failed to
follow standard operating procedures for the handling of loaded
trailers; and (d) failed to inspect trailer load paperwork or load
contents and volume prior to disengaging trailer #224A from truck
#125. As a result, ASBURY ENVIRONMENTAL, by and through the actions
of its agents and employees, negligently discharged, and negligently
caused to be discharged, water pollutants from a point source into
waters of the United States without a permit issued by the United
States Environmental Protection Agency or by an authorized state
agency.

EILEEN M. DECKER
United States Attorney

i ge

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

JOSEPH O. JOHNS

Assistant United States Attorney

Chief, Environmental and Community
Safety Crimes Section

 
